IN THE SUPREME COURT OF IOWA
                                 No. 10–1081

                              Filed May 13, 2011


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JOHN EDWARD NETTI, JR.,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent has committed multiple

ethical   infractions   and    recommends      a   two-year   suspension   of

respondent’s license to practice law. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      John E. Netti, Jr., Dubuque, pro se.
                                            2

WIGGINS, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against the respondent, John Edward Netti, Jr., alleging

multiple violations of the Iowa Rules of Professional Conduct as well as

the Iowa Court Rules, the Iowa Rules of Probate Procedure, and the Iowa

Code. A division of the Grievance Commission of the Supreme Court of

Iowa     found       the   respondent’s     conduct     violated     the   rules   and

recommended we suspend his license to practice law with no possibility

of reinstatement for a period of two years.                 Neither party appealed.

Therefore, we are required to review the report of the grievance

commission de novo. Iowa Ct. R. 35.10(1). On our de novo review, we

find respondent has violated numerous provisions of our rules and Code,

which require us to impose sanctions.                   Accordingly, we suspend

respondent’s license to practice law indefinitely with no possibility of

reinstatement for a period of two years from the date of filing this

decision.

       I. Scope of Review.

       We review attorney disciplinary proceedings de novo.                        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Keele, 795 N.W.2d 507, 509 (Iowa

2011).      The board must prove an attorney’s ethical misconduct by a

convincing     preponderance       of     the   evidence.      Id.     A   convincing

preponderance of the evidence is more than the preponderance standard

required in a typical civil case, but less than proof beyond a reasonable

doubt. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schmidt, 796 N.W.2d
33,    33    (Iowa    2011).     Although       the   commission’s     findings    and

recommendations are not binding on us, we give them respectful

consideration. Id. at 33. “Upon proof of misconduct, we may impose a

greater or lesser sanction than the sanction recommended by the
                                     3

commission.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784
N.W.2d 761, 764 (Iowa 2010).

      II. Findings of Fact.

      In 1994 respondent, John Edward Netti, Jr., received his license to

practice law in the State of Kentucky. Sometime in 2002 or 2003, he

received a private reprimand with regard to a client-related matter in

Kentucky. In 2001 Netti obtained his license to practice law in Iowa. For

some period, his Iowa license to practice law was on inactive status. In

2006 his license was placed on active status. On October 17, 2008, we

issued an order suspending his license for failure to pay annual fees

and/or file the reports as required by our rules.     His license remains

under suspension to this day.

      The board’s complaint alleges Netti engaged in multiple violations

of the Iowa Rules of Professional Conduct, the Iowa Court Rules, the

Iowa Rules of Probate Procedure, and the Iowa Code relating to his

representation of four separate clients. The alleged misconduct primarily

concerns   trust   account    violations,   misconduct   surrounding     fee

agreements, the taking of fees, failure to satisfy a hospital lien with

settlement proceeds, conflict of interest, the unauthorized practice of law,

as well as dishonesty, incompetence, and neglect. Netti filed an answer,

denying the board’s allegations.

      Netti, however, failed to answer the board’s interrogatories,

requests for production of documents, and requests for admission. As a

result, the commission deemed the board’s requests for admission

admitted. See, e.g., Iowa Ct. R. 35.6; Iowa R. Civ. P. 1.517(2)(b); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Moonen, 706 N.W.2d 391, 396 (Iowa

2005) (recognizing failure to respond to board’s discovery requests

requires court to consider all the matters stated in the requests as
                                      4

admitted). In addition, the commission sanctioned Netti for his failure to

respond to the board’s discovery requests by treating all the factual

allegations in the complaint as admitted for purposes of the disciplinary

proceeding.   See, e.g., Moonen, 706 N.W.2d at 396 (recognizing this

sanction is consistent with the sanctions allowed under Iowa Rule of

Civil Procedure 1.517(2)(b)(1)).   Based on our de novo review of the

record, we make the following findings of fact.

      A. Sharon Matz Representation (Count I). In July 2005, Sharon

Matz retained Netti to represent her in a home construction dispute.

Between July and October 2005, Matz gave Netti three checks of $250,

$1160 or $1150, and $1500 as payment for his anticipated services. At

the times he received the checks, Netti had not yet earned these sums.

Netti failed to deposit the checks into a separate client trust account. He

also failed to provide Matz with statements or accountings of the services

he rendered and the fees and expenses he charged, although she

requested such statements and accountings. As a result, in 2007 Matz

terminated Netti’s representation and filed a complaint with the board.

      As part of its investigation, the board requested that Netti provide

it with copies of his trust account records showing the handling of Matz’s

advance fee and expense payments and copies of the statements or

correspondence he sent to Matz, notifying her of his withdrawal of funds

from the trust account to apply toward the fees and expenses associated

with his representation.   In response, Netti provided the board with a

time and billing statement for his representation of Matz. He also stated,

“I am still working on the trust account records and should have them to

you within the next 10 days.” However, Netti never provided copies of his

trust account records to the board.
                                          5

      B. Estate of Jeremy Zimmerman (Count II). In 2006 and 2007,

Netti represented the Estate of Jeremy Zimmerman. The primary asset

of the estate was a wrongful death claim. Netti agreed to pursue this

claim and entered into a written contingent-fee agreement with Mary

Nauret, the decedent’s mother and administrator of the estate.              The

contingent-fee agreement failed to state whether Netti’s litigation

expenses were to be deducted before or after the contingent fee is

calculated.

      In November 2006, Netti settled the wrongful death claim for

$132,750 and deposited the settlement amount into his “escrow”

account, rather than a proper client trust account.            A few days later,

Netti took $44,245 from the settlement amount as his fee and transferred

this amount to a different account. At the time he collected his fee, Netti

had not filed the affidavit required by Iowa Code section 633.202 (2005),

and the probate court had not issued an order allowing Netti to collect

any compensation for his services.

      In addition to the wrongful death action, Netti also agreed to assist

Nauret in administering the estate and was designated as counsel for the

estate.   His purpose in opening the estate was solely to pursue the

wrongful death claim.           After a notice of delinquency, Netti filed an

inventory     asserting   the    estate   had   no   assets.    This   inventory

misrepresented the assets of the estate because Netti did not list any of

the wrongful death settlement proceeds as an asset. Netti also applied to

close the estate.     After learning of his incompetence and neglect in

probating the estate, Nauret, as administrator of the estate, applied to

remove Netti as designated attorney. In seeking Netti’s removal, Nauret

cited Netti’s mishandling of the wrongful death settlement proceeds, his

improper collection of fees, incorrect inventory, failure to pay claims
                                      6

against the estate, and failure to distribute funds to the decedent’s legal

heir, as well as other problems. The court removed Netti as the attorney

for the estate. Netti returned $20,000 of the $44,245 in fees he collected,

and the court entered judgment against him for the remaining $24,245

he had taken. Netti has not yet fully satisfied this judgment. Finally,

after the court terminated his representation, Netti failed to promptly

deliver the estate’s file to his successor counsel.

      C. Joshua Walker Representation (Count III).          On January 1,

2005, Joshua Walker was injured in an automobile accident.           From

August 9, 2005 through January 18, 2006, Walker received medical care

and treatment from Finley Hospital for the injuries he sustained during

the accident. In 2006 and 2007, Netti represented Walker with regard to

a personal-injury lawsuit stemming from the automobile accident. Netti

agreed to represent Walker on a contingent-fee basis but the two never

executed a written agreement.        Finley Hospital asserted a $13,000

hospital lien on the proceeds of the personal-injury claim against the

tortfeasor’s insurer, Metropolitan Property and Casualty Insurance

Company. Netti was aware of the hospital lien.

      Netti settled Walker’s personal-injury claim with the tortfeasor and

Metropolitan for $45,000.     Metropolitan issued a settlement check for

$45,000, payable to Netti and Walker.        Netti deposited the settlement

proceeds into his “escrow” account rather than a proper client trust

account. Subsequently, Netti took $23,296.02 as his fee and transferred

this amount to a different account.       He then gave Walker a check for

$20,278.98. The settlement agreement and release obligated Walker to

pay from the settlement proceeds “all outstanding liens or claims for

reimbursement of medical subrogation claims.” Netti, however, failed to

take the appropriate steps to satisfy Finley Hospital’s hospital lien from
                                     7

the settlement proceeds.      He also failed to provide Walker with an

accounting for the settlement proceeds.

      Finley Hospital sued Metropolitan to satisfy its hospital lien.

Subsequently, Metropolitan filed a third-party petition against Netti and

Walker for indemnity.      Without authority, Netti filed an answer for

himself and Walker. This prompted a letter from Metropolitan’s lawyer,

warning Netti of the conflict of interest and stating, “[I]t’s my belief that

you cannot ethically represent both yourself and Joshua Walker in this

lawsuit.” In response, while still purporting to represent Walker, Netti

moved to withdraw the previously filed answer, filed a new answer for

himself, and filed a cross-claim against Walker for indemnity. The cross-

claim alleged it was Walker’s obligation to satisfy Finley Hospital’s lien.

Netti apparently viewed his attempted withdrawal of the answer as a

withdrawal from his representation of Walker.

      The district court granted summary judgment in favor of Finley

Hospital as to its hospital-lien claim against Metropolitan. The court also

granted summary judgment in favor of Metropolitan as to its third-party

indemnification claim against Walker. The court rejected Metropolitan’s

third-party indemnification claim against Netti because he was not a

party to the settlement agreement. After the court’s order, Netti filed a

motion for protective order asserting that, in seeking his deposition,

Metropolitan   was   harassing    him    and   fishing   for   undiscoverable

information. The assertions in Netti’s motion were false.

      D. Angela Mangeno Representation (Count IV). In 2008 Netti

was suspended from the practice of law in Iowa for failing to submit his

annual client security report. Nevertheless, believing Netti was a lawyer

in good standing, Angela Mangeno retained him to represent her in a

sales tax dispute with the Iowa Department of Revenue.
                                            8

       Possibly believing he could represent Mangeno as a non-lawyer,

Netti convinced Mangeno to execute a power of attorney in his favor. In

addition, Mangeno gave Netti a $750 retainer as payment for his

anticipated services.       Netti failed to deposit the $750 into a separate

client trust account.         He also failed to regularly communicate with

Mangeno or do the work she hired him to do.                    As a result, Mangeno

terminated Netti’s representation and requested a refund of her retainer

and the return of her records. Netti failed to promptly return Mangeno’s

records and has not refunded her $750 retainer.                      Mangeno filed a

complaint with the board. Netti refused to send a copy of his file to the

board and asserted that the board “has no jurisdiction over this matter.”

       III. Violations.1

       A. Rule 32:1.1.         Rule 32:1.1 provides, “A lawyer shall provide

competent representation to a client. Competent representation requires

the legal knowledge, skill, thoroughness, and preparation reasonably

necessary for the representation.”               Iowa R. Prof’l Conduct 32:1.1.

“ ‘Competent handling of a particular matter includes inquiry into and

analysis of the factual and legal elements of the problem, and use of

methods      and     procedures      meeting      the    standards      of    competent
practitioners.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Tompkins, 733
N.W.2d 661, 668 (Iowa 2007) (quoting Iowa R. Prof’l Conduct 32:1.1 cmt.

5).

       In the Zimmerman matter, Netti’s failure to administer the estate

properly constituted incompetent representation. In the Walker matter,

       1In  some of the complaint’s counts, the board alleged a violation of rule 32:8.4(a)
(“It is professional misconduct for a lawyer to . . . violate . . . the Iowa Rules of
Professional Conduct . . . .”). We have previously held that we do not consider a
violation of this rule as a separate ethical infraction, and so, we will give it no further
consideration. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761,
769 (Iowa 2010).
                                        9

his handling of the hospital lien also amounted to incompetent

representation.     Finally, his failure to perform any services in the

Mangeno matter was incompetent representation. Accordingly, the board

has proved Netti violated rule 32:1.1.

      B. Rule 32:1.3.        Rule 32:1.3 states, “A lawyer shall act with

reasonable diligence and promptness in representing a client.” Iowa R.

Prof’l Conduct 32:1.3. This rule requires an attorney to handle a client’s

matter in a “reasonably timely manner.”             Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 678 (Iowa 2010).            Netti

failed to handle the estate proceedings in the Zimmerman matter and the

tax issues in the Mangeno matter in a reasonably timely manner. Thus,

we find the board proved Netti violated rule 32:1.3.

      C. Rules 32:1.4(a)(3) and (4).        Under our rules of professional

conduct:
             (a) A lawyer shall:

             ....

             (3) keep the client reasonably informed about the
      status of the matter;

            (4) promptly comply with reasonable requests for
      information[.]

Iowa R. Prof’l Conduct 32:1.4(a)(3), (4). This rule requires an attorney to

stay in communication with his or her client so that the attorney can

inform the client of the status of the matter and promptly respond to

reasonable requests of the client. Id. In the Mangeno matter, Netti did

not keep his client informed or respond to her reasonable requests.

Accordingly, Netti violated rule 32:1.4.

      D. Rule 32:1.5(c).         Our rules of professional conduct allow

attorneys   to    enter   into   contingent-fee   agreements   under   certain
                                    10

circumstances. Id. r. 32:1.5. If an attorney agrees to perform his or her

services under a contingent-fee agreement, the fee agreement must be in

writing and contain certain provisions to comply with our rules. Id. r.

32:1.5(c). Our rules provide:

            (c) A fee may be contingent on the outcome of the
      matter for which the service is rendered, except in a matter
      in which a contingent fee is prohibited by paragraph (d) or
      other law. A contingent fee agreement shall be in a writing
      signed by the client and shall state the method by which the
      fee is to be determined, including the percentage or
      percentages that shall accrue to the lawyer in the event of
      settlement, trial, or appeal; litigation and other expenses to
      be deducted from the recovery; and whether such expenses
      are to be deducted before or after the contingent fee is
      calculated. The agreement must clearly notify the client of
      any expenses for which the client will be liable whether or
      not the client is the prevailing party. Upon conclusion of a
      contingent fee matter, the lawyer shall provide the client with
      a written statement stating the outcome of the matter and, if
      there is a recovery, showing the remittance to the client and
      the method of its determination.

Id.

      Netti violated this rule in the Zimmerman matter because the

contingent fee agreement failed to state whether Netti would deduct the

litigation expenses before or after the contingent fee is calculated. In the

Walker matter, Netti failed to execute a written contingent fee agreement

with Walker. For these reasons, Netti violated rule 32:1.5(c).

       E. Rule 32:1.7(a). Rule 32:1.7(a)(2) requires:

            (a) Except as provided in paragraph (b), a lawyer shall
      not represent a client if the representation involves a
      concurrent conflict of interest. A concurrent conflict of
      interest exists if:

            ....

            (2) there is a significant risk that the representation of
      one or more clients will be materially limited by the lawyer’s
                                      11
        responsibilities to another client, a former client, or a third
        person or by a personal interest of the lawyer.

Id. r. 32:1.7(a)(2).

        This rule applies to concurrent conflicts of interest with current

clients.   Id. r. 32:1.7 cmt. 1.    The first question then becomes, was

Walker Netti’s client at the time the hospital filed the lawsuit to satisfy its

hospital lien?

        Consistent with section 14 of the Restatement (Third) of the Law

Governing Lawyers, we have formulated a three-part test to determine

the existence of an attorney-client relationship.       State v. Parker, 747
N.W.2d 196, 203–04 (Iowa 2008). An attorney-client relationship exists

when:
        (1) a person sought advice or assistance from an attorney, (2)
        the advice or assistance sought pertained to matters within
        the attorney’s professional competence, and (3) the attorney
        expressly or impliedly agreed to give or actually gave the
        desired advice or assistance.

Comm. on Prof’l Ethics & Conduct v. Wunschel, 461 N.W.2d 840, 845

(Iowa 1990).     We also have a rule that presumes “an attorney-client

relationship exists between the attorney and the person on whose behalf

the attorney enters the appearance.” Brandon v. W. Bend Mut. Ins. Co.,

681 N.W.2d 633, 640 (Iowa 2004).           Evidence that the client did not

assent to the filing of an appearance may rebut the presumption of an

attorney-client relationship. Id.

        In determining when the attorney-client relationship ends, we have

said, “The point at which the attorney-client relationship . . . ends is

further defined by the rule that a lawyer bears responsibility for only

those legal matters he or she is engaged to discharge.” Wunschel, 461
N.W.2d at 845. Our formulation of when the attorney-client relationship

ends is consistent with the Restatement (Third) of the Law Governing
                                      12

Lawyers. The Restatement states, “Subject to Subsection (1) and § 33, a

lawyer’s actual authority to represent a client ends when . . . the

representation ends as provided by contract or because the lawyer has

completed the contemplated services.”       Restatement (Third) of the Law

Governing Lawyers § 31(2)(e), at 220 (2000). Moreover, section 33(2)(b)

provides,

      (2) Following termination of a representation, a lawyer must:

             ....

             (b) take no action on behalf of a former client without
      new authorization and give reasonable notice, to those who
      might otherwise be misled, that the lawyer lacks authority to
      act for the client.
Id. § 33(2)(b), at 240. The determination as to when an attorney-client

relationship begins or ends is a question of fact. Kurtenbach v. TeKippe,

260 N.W.2d 53, 57 (Iowa 1977).

      Applying these principles, the board has established an attorney-

client relationship existed during the prosecution and settlement of the

personal-injury suit.    Although Netti and Walker did not enter into a

written contingent-fee agreement setting forth the scope of employment,
we believe Netti completed his service to Walker for the personal-injury

claim when he disbursed the settlement funds. However, the existence of

an attorney-client relationship for the personal-injury case does not

necessarily mean Netti and Walker had an attorney-client relationship

during the hospital’s action to satisfy its hospital lien.

      When Netti filed an appearance on behalf of Walker in the hospital-

lien action, a presumption exists that Netti and Walker had an attorney-

client relationship. However, the undisputed evidence establishes Netti

filed the answer on Walker’s behalf without Walker’s authority to do so.
                                       13

Thus, the presumption is rebutted. Accordingly, Netti and Walker did

not have an attorney client relationship at the time Netti filed the

appearance in the hospital lien action. Nevertheless, Walker was Netti’s

former client at that point in time.

      At the time Netti filed the answer, Netti was representing his

personal interest. Netti’s interests conflicted with Walker’s interests, as

evidenced by the claim for indemnity Netti filed against Walker, when

Netti attempted to withdraw as Walker’s attorney. This conflict violates

rule 32:1.7(a)(2).

      F. Rule 32:1.9(c). Rule 32:1.9(c) states:

            (c) A lawyer who has formerly represented a client in a
      matter or whose present or former firm has formerly
      represented a client in a matter shall not thereafter:

            (1) use information relating to the representation to
      the disadvantage of the former client except as these rules
      would permit or require with respect to a client, or when the
      information has become generally known; or

             (2) reveal information relating to the representation
      except as these rules would permit or require with respect to
      a client.

Iowa R. Prof’l Conduct 32:1.9(c). By its terms, this rule applies to former

clients.   We have found that, at the time Netti filed the answer in the

hospital-lien case, Walker was a former client.

      The record does not reveal Netti used or revealed any information

he may have obtained during his representation of Walker at the time he

filed the answer on behalf of Walker.       Netti did reveal confidential

conversations between Walker and him concerning who would pay the

hospital lien in Netti’s cross-claim against Walker for indemnity. In the

cross-claim, Netti alleged that he and Walker discussed the lien and

Walker agreed he should pay it.
                                     14

      Rule 32:1.6 allows an attorney to reveal confidential information

under certain circumstances. The relevant part of the rule provides:

            (a) A lawyer shall not reveal information relating to the
      representation of a client unless the client gives informed
      consent, the disclosure is impliedly authorized in order to
      carry out the representation, or the disclosure is permitted
      by paragraph (b) or required by paragraph (c).

            (b) A lawyer may reveal information relating to the
      representation of a client to the extent the lawyer reasonably
      believes necessary:

             ....

            (5) to establish a claim or defense on behalf of the
      lawyer in a controversy between the lawyer and the client, to
      establish a defense to a criminal charge or civil claim against
      the lawyer based upon conduct in which the client was
      involved, or to respond to allegations in any proceeding
      concerning the lawyer’s representation of the client[.]

Id. r. 32:1.6(a), (b)(5). Comment 10 further elaborates on an attorney’s

right to disclose information. It states:

             [10] Where a legal claim or disciplinary charge alleges
      complicity of the lawyer in a client’s conduct or other
      misconduct of the lawyer involving representation of the
      client, the lawyer may respond to the extent the lawyer
      reasonably believes necessary to establish a defense. The
      same is true with respect to a claim involving the conduct or
      representation of a former client. Such a charge can arise in
      a civil, criminal, disciplinary, or other proceeding and can be
      based on a wrong allegedly committed by the lawyer against
      the client or on a wrong alleged by a third person, for
      example, a person claiming to have been defrauded by the
      lawyer and client acting together. The lawyer’s right to
      respond arises when an assertion of such complicity has
      been made. Paragraph (b)(5) does not require the lawyer to
      await the commencement of an action or proceeding that
      charges such complicity, so that the defense may be
      established by responding directly to a third party who has
      made such an assertion. The right to defend also applies, of
      course, where a proceeding has been commenced.

Id. r. 32:1.6 cmt. 10.
                                    15

      Assuming Netti had the right to disclose this information in order

to protect himself from a judgment sought by the insurance company,

the information revealed by Netti in the cross-claim may have been

allowed under rule 32:1.6(b)(5). However, an attorney can only disclose

such information to the extent the attorney reasonably believes it

necessary to protect him from a claim.       Id. r. 32:1.6(b).   Thus, an

attorney does not have an unlimited right of disclosure. Comment 14

discusses the factors an attorney should consider before making such a

disclosure. The comment contains the following statement:

            [14] Paragraph (b) permits disclosure only to the
      extent the lawyer reasonably believes the disclosure is
      necessary to accomplish one of the purposes specified.
      Where practicable, the lawyer should first seek to persuade
      the client to take suitable action to obviate the need for
      disclosure. In any case, a disclosure adverse to the client’s
      interest should be no greater than the lawyer reasonably
      believes necessary to accomplish the purpose.         If the
      disclosure will be made in connection with a judicial
      proceeding, the disclosure should be made in a manner that
      limits access to the information to the tribunal or other
      persons having a need to know it and appropriate protective
      orders or other arrangements should be sought by the
      lawyer to the fullest extent practicable.

Id. r. 32:1.6 cmt. 14.

      The   board   has   not   produced   any   evidence   regarding   any

conversations between Netti and Walker before Netti disclosed the

information in his cross-claim. It did not offer any evidence under what

circumstances Netti made the disclosures. Although the board relied on

Netti’s failure to answer its discovery requests as admissions, it still

could have put Netti on the stand to establish whether the disclosures he

made were not reasonably necessary to establish a defense to the

hospital’s claim. Without such evidence, we are unable to determine if
                                    16

Netti violated rule 32:1.9(c). Accordingly, the board has failed to prove

Netti violated rule 32:1.9(c).

      G. Rule 32:1.15 and Iowa Court Rules 45.1, 45.2(2), 45.3,

45.4, and 45.7.      We deal with these alleged rule violations together

because they all apply to the handling of clients’ funds.

      Rule 32:1.15 governs the safeguarding of a client’s property.     It

reads in relevant part:

            (a) A lawyer shall hold property of clients or third
      persons that is in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account. Other property
      shall be identified as such and appropriately safeguarded.
      Complete records of such account funds and other property
      shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.

             ....

             (c) A lawyer shall deposit into a client trust account
      legal fees and expenses that have been paid in advance, to
      be withdrawn by the lawyer only as fees are earned or
      expenses incurred.

             (d) Upon receiving funds or other property in which a
      client or third person has an interest, a lawyer shall
      promptly notify the client or third person. Except as stated
      in this rule or otherwise permitted by law or by agreement
      with the client, a lawyer shall promptly deliver to the client
      or third person any funds or other property that the client or
      third person is entitled to receive and, upon request by the
      client or third person, shall promptly render a full
      accounting regarding such property.

             ....

           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.

Id. r. 32:1.15. Iowa Court Rules 45.1, 45.2(2), 45.3, 45.4, and 45.7 set

forth the details a lawyer needs to know in administering his or her trust

accounts. These rules require a lawyer to place client funds, including a
                                    17

retainer, in a trust account, account for those funds, and when

requested to do so, properly deliver a client’s funds to the client. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 95 (Iowa

2006).

      By not having a trust account, Netti violated rules 32:1.15, 45.1,

45.2(2), 45.3, 45.4, and 45.7.        He violated rule 32:1.15, which

incorporates chapter 45 of the Iowa Court Rules, by failing to deposit

Matz’s retainer in a trust account, taking fees in the Matz matter before

he earned the fees, and failing to give Matz contemporaneous notice of

his withdrawals.

      Iowa Code sections 633.198 and 633.199 set forth the amount of

fees an attorney can be paid for representing an estate. Section 633.202

and Iowa Court Rule 7.2 establish when an attorney can take his or her

fee. Netti failed to comply with any of these Code provisions or rule 7.2

when he took his fee in the Zimmerman matter. Accordingly, he violated

rule 35:1.15 by taking his fee without court approval and failing to

deposit the proceeds of the wrongful death settlement in a trust account.

      In the Walker matter, he also violated rule 32:1.15 by failing to

deposit the settlement in a trust account.      Finally, he violated rule

32:1.15 in the Mangeno matter by failing to deposit the retainer in the

trust account, taking a fee before the work was completed, and his

failure to account for the retainer when asked to do so.

      In short, Netti’s handling of his clients’ property is a textbook

example of how not to operate a law office. The proper way to operate a

law firm is to comply with rule 32:1.15 and chapter 45 of our court rules.

These rules require an attorney not to comingle a client’s funds with the

attorney’s funds.   Iowa R. Prof’l Conduct 32:1.15(a); Iowa Ct. R. 45.1.

Moreover, an attorney should never withdraw any funds from a trust
                                     18

account until the attorney earns the fee or uses the funds for an actual

expense. Iowa R. Prof’l Conduct 32:1.15(c); Iowa Ct. R. 45.7(3). When an

attorney withdraws funds from an account, the attorney should give

contemporaneous notice to the client. Iowa Ct. R. 45.7(4). Lastly, when

requested, the attorney should give his or her client an accounting of the

property the attorney is holding for the client.   Iowa R. Prof’l Conduct

32:1.15(d); Iowa Ct. R. 45.2(2).

      H. Rule 32:1.16(d). Rule 32:1.16(d) provides:

             (d) Upon termination of representation, a lawyer shall
      take steps to the extent reasonably practicable to protect a
      client’s interests, such as giving reasonable notice to the
      client, allowing time for employment of other counsel,
      surrendering papers and property to which the client is
      entitled, and refunding any advance payment of fee or
      expense that has not been earned or incurred. The lawyer
      may retain papers relating to the client to the extent
      permitted by law.

Iowa R. Prof’l Conduct 32:1.16(d).

      In the Zimmerman matter and the Mangeno matter, the admission

contained in the record is that Netti failed to promptly deliver the file to

successor counsel or to the client. Our rule requires a lawyer to “take

steps to the extent reasonably practicable to protect a client’s interests,”

including surrendering papers and property of the client.         Id.   The

admission of “promptly deliver” is not the same as “reasonably

practicable.” “Promptly” means immediately or quickly. Webster’s Third

New International Dictionary 1816 (unabr. ed. 2002).       The “reasonably

practicable” standard in rule 32:1.16(d) injects the standard of

reasonableness when determining if an attorney took the proper steps to

protect the client’s interest. In other words, “promptly” and “reasonably

practicable” are not synonymous. Without any further evidence of the

circumstances surrounding Netti’s delivery of the file to successor
                                    19

counsel, we are unable to determine whether Netti’s conduct in the

Zimmerman matter or the Mangeno matter violates rule 32:1.16(d).

Thus, the board has failed to prove a violation of rule 32:1.16(d) in the

Zimmerman and Mangeno matters.

       In the Walker matter, Netti withdrew from the hospital-lien

litigation without taking any steps to protect Walker’s interest. However,

as we have previously found, Walker was not Netti’s client at the time of

the hospital-lien action because Netti filed an answer without Walker’s

authorization.   Thus, Netti did not violate section 32:1.16(d) in the

Walker matter.

       I. Rule 32:3.3(a)(1). Rule 32:3.3(a)(1) prohibits an attorney from

knowingly making “a false statement of fact or law to a tribunal or

fail[ing] to correct a false statement of material fact or law previously

made to the tribunal by the lawyer.” Iowa R. Prof’l Conduct 32:3.3(a)(1).

In the Zimmerman matter, the admission is that Netti misrepresented

the assets of the estate. The rule requires this misrepresentation to be

made    knowingly   rather   than   negligently.   The   mere     fact   of   a

misrepresentation does not allow us to infer the misrepresentation was

made knowingly.      See id. r. 32:1.0(f) (defining “knowingly”).         The

admission upon which the board relies fails to prove Netti knowingly

misrepresented the assets of the estate. Thus, the board has failed to

prove a violation of rule 32:3.3(a)(1) in the Zimmerman matter.

       In the Walker matter, the admission the board relies on is that

Netti filed an answer for Walker in the hospital-lien action on behalf of

Walker, when he had no authority to do so. Additionally, in the Walker

matter, the admission relied on by the board is that Netti filed a motion

for a protective order containing false information. The false information
                                     20

was that, in seeking his deposition, the insurance carrier was harassing

Netti and going on a fishing expedition.

      An attorney knows whether he has authority to file a pleading on

behalf of a client.     Therefore, from this record we can infer Netti

knowingly misrepresented to the court he had authority to represent

Walker when he filed an answer on Walker’s behalf.           Id. (“A person’s

knowledge may be inferred from circumstances.”).           We cannot infer,

however, Netti knowingly misrepresented to the court that, in seeking his

deposition, the insurance carrier was harassing him and going on a

fishing expedition at the time he filed the motion for protective order.

Consequently, we find the board has proven one instance where Netti

violated rule 32:3.3(a)(1) in the Walker matter.

      J. Rule 32:5.5. Rule 32:5.5(a) states, “A lawyer shall not practice

law in a jurisdiction in violation of the regulation of the legal profession

in that jurisdiction, or assist another in doing so.” Id. r. 32:5.5(a). In the

order suspending Netti’s license to practice law, we ordered Netti

suspended as a member of the bar and this court. The issue we must

decide is whether his representation of Mangeno before the Iowa

Department of Revenue constituted the practice of law. Our ethical rules

do not define the practice of law. The rules leave the determination of

whether a person is practicing law to our court. Id. r. 32:5.5(a) cmt. 2.

      Nonlawyers may do tax work because tax work is not necessarily

the practice of law. Comm. on Prof’l Ethics & Conduct v. Mahoney, 402
N.W.2d 434, 436 (Iowa 1987).       However, over thirty-five years ago we

described actions this court would consider the practice of law if

performed by a suspended attorney. Comm. on Prof’l Ethics & Conduct v.

Toomey, 236 N.W.2d 39, 40 (Iowa 1975). The list of activities include but

are not limited to “the examination of abstracts, consummation of real
                                        21

estate transactions, preparation of deeds, buy and sell agreements,

contracts, wills and tax returns as well as any court appearance or

counseling clients with regard to the same.” Id. Counseling Mangeno as

to her sales tax matter is an activity that we consider as the practice of

law.   Thus, Netti has violated rule 32:5.5(a) by counseling Mangeno

regarding her sales tax problems.

       K. Rule 32:8.1(b).        Rule 32:8.1(b) prohibits an attorney from

knowingly failing “to respond to a lawful demand for information from

. . . disciplinary authority.”     Iowa R. Prof’l Conduct 32:8.1(b).         The

admissions in the record confirm that, in the Matz and Mangeno matters,

the board made requests of information from Netti in order to investigate

the complaints filed by his clients.         The record further supports he

received these requests. In the Matz matter, Netti failed to provide trust

account records. When a person fails to respond to a request received

from the board, we can infer from the circumstances that the person

knowingly failed to respond. Id. r. 32:1.0(f). In the Mangeno matter, he

told the board it did not have jurisdiction over him and he was not going

to respond.    Thus, he knowingly failed to respond in the Mangeno

matter.   In both matters, we find the board has met its burden and

proved Netti violated rule 32:8.1(b).

       L. Rule 32:8.4(c).    Rule 32:8.4(c) states an attorney commits

professional misconduct by engaging “in conduct involving dishonesty,

fraud, deceit, or misrepresentation.”        Id. r. 32:8.4(c).   Rule 32:8.4 is a

general rule prohibiting conduct involving dishonesty, fraud, deceit, or

misrepresentation.    The Iowa Rules of Professional Conduct contain

other, more specific, provisions dealing with the same concept. See, e.g.,

id. r. 32:3.3 (discussing candor towards the tribunal); r. 32:3.4

(discussing fairness to opposing party and counsel); r. 32:3.5 (discussing
                                      22

impartiality and decorum of the tribunal); r. 32:4.1 (discussing

truthfulness    in   statements     to     others);   r.   32:7.1   (discussing

communications concerning a lawyer’s services); r. 32:8.1 (discussing

bar admissions and disciplinary matters). We have already found Netti

violated rule 32:3.3(a)(1) by making false statements of material fact to a

tribunal.   When we find conduct violates a specific provision involving

dishonesty, fraud, deceit, or misrepresentation, we will not find the same

conduct violates rule 32:8.4(c).

      That being said, we still need to deal with the board’s allegation

that Netti violated rule 32:8.4(c) in the Mangeno matter when he told his

client he would return her retainer to her after he failed to do any work

on the file. Most courts require a reasonable level of scienter to find that

an attorney violated rule 32:8.4(c). 2 Geoffrey C. Hazard, Jr., et al., The

Law of Lawyering § 65.5, at 65-15 (3d ed. 2009 Supp.).              In the legal

sense, a misrepresentation usually requires something more than

negligence. Black’s Law Dictionary 1091 (9th ed. 2009). We believe the

better view is to require some level of scienter that is greater than

negligence to find a violation of rule 32:8.4(c).

      We have already found Netti’s failure to return the retainer as a

violation of rule 32:1.15(d). From the record presented, we are unable to

determine if Netti made a knowing misrepresentation of a material fact

when he made the representation to Mangeno. Accordingly, we cannot

find the board proved Netti violated rule 32:8.4(c).

      M. Rule 32:8:4(d). This rule makes it professional misconduct to

“engage in conduct that is prejudicial to the administration of justice.”

Id. r. 32:8.4(d).     In order for conduct to be prejudicial to the

administration of justice, the conduct must hamper “ ‘the efficient and

proper operation of the courts or of ancillary systems upon which the
                                    23

courts rely’ ” by violating the well-understood norms and conventions of

the practice of law.    Templeton, 784 N.W.2d at 768 (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa

2005)).

      Netti’s failure to timely probate the Zimmerman estate, his filing of

the motion for protective order containing false statements, and his

failure to do any work in the Mangeno matter hampered the efficient

operation of the courts and an administrative agency, and was not the

type of conduct within the well-understood norms and conventions of the

practice of law.   Accordingly, Netti’s conduct in these regards violated

rule 32:8.4(d).

      IV. Sanction.

      In determining the sanction a lawyer must face for misconduct, we

have stated:

      The goal of the Code of Professional Responsibility is “to
      maintain public confidence in the legal profession as well as
      to provide a policing mechanism for poor lawyering.” When
      deciding on an appropriate sanction for an attorney’s
      misconduct, we consider “the nature of the violations,
      protection of the public, deterrence of similar misconduct by
      others, the lawyer’s fitness to practice, and [the court’s] duty
      to uphold the integrity of the profession in the eyes of the
      public.”    We also consider aggravating and mitigating
      circumstances present in the disciplinary action.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d
812, 820 (Iowa 2004) (alteration in original) (quoting Comm. on Prof’l

Ethics & Conduct v. Gill, 479 N.W.2d 303, 306 (Iowa 1991) (first quote);

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. D’Angelo, 619 N.W.2d
333, 338 (Iowa 2000) [hereinafter D’Angelo I] (second quote)).

      A mitigating factor is that Netti has some short-term memory loss

stemming from treatment for a brain tumor. While personal illness will
                                    24

not excuse an attorney’s misconduct, such illnesses may influence our

approach to discipline.    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Frerichs, 718 N.W.2d 763, 768 (Iowa 2006) [hereinafter Frerichs II].

      There are a number of aggravating factors in this case. First, we

cannot overlook the serious, egregious, and persistent nature of Netti’s

misconduct and the effect it had on his victims. See, e.g., Tompkins, 415
N.W.2d at 623 (stating, “the more egregious and persistent the conduct,

the more debased the character of the offender”).       This was not one

isolated incident. Netti displayed a pattern of taking fees without doing

the work he was hired to do. His clients were forced to seek alternative

counsel to complete the work Netti failed to do.

      Second, Netti’s trust account violations are a serious matter. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 287–

88 (Iowa 2009).   In the past, sanctions for failure to properly deposit,

account for, and appropriately return unearned advance fees has ranged

from a public reprimand, to a suspension, to a revocation.       See, e.g.,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d 437, 444

(Iowa 2007) [hereinafter Earley I]; Iowa Supreme Ct. Att’y Disciplinary Bd.

v. D’Angelo, 710 N.W.2d 226, 236–37 (Iowa 2006) [hereinafter D’Angelo

II]; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Herrera, 560
N.W.2d 592, 594–95 (Iowa 1997).       In cases warranting a more severe

sanction, additional infractions or other aggravating circumstances were

present. See Earley I, 729 N.W.2d at 443–44 (relying on the aggravating

factors of neglect resulting in harm to clients, failure to return client’s

property, trust account violations, and prior reprimand when imposing a

four-month suspension); D’Angelo II, 710 N.W.2d at 236–37 (recognizing

multiple and serious violations, including deliberate conversion of client

funds, demands revocation of lawyer’s license); Iowa Supreme Ct. Bd. of
                                    25

Prof’l Ethics & Conduct v. Frerichs, 671 N.W.2d 470, 477–78 (Iowa 2003)

[hereinafter Frerichs I] (relying on aggravating factors of illegal fee

contract, trust account violations, neglect of client matter, failure to

cooperate with board, and prior admonition, when imposing four-month

suspension).

      Third, Netti’s knowing misrepresentations to the court is not only a

breach of professional ethics in itself but also serves to exacerbate his

other conduct. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Rauch, 650 N.W.2d 574, 578 (Iowa 2002) (finding a lawyer’s violation of a

disciplinary rule “is seriously aggravated by his misrepresentation to the

court”).

      Fourth, it is significant that Netti’s actions caused harm to others,

in terms of cost to the clients in the Zimmerman matter and delay to the

clients in the Zimmerman and Mangeno matters.           See Honken, 688
N.W.2d at 821.

      The final aggravating factor is Netti’s prior discipline.       Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Gailey, 790 N.W.2d 801, 808 (Iowa

2010). Netti was privately reprimanded in Kentucky for conduct he did

not divulge to the commission. Additionally, Netti’s license is presently

under suspension for his failure to pay annual fees and/or file the

reports as required by our rules.

      In similar cases, we have suspended an attorney’s license for as

short as six months to as long as three years. See, e.g., Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Hauser, 782 N.W.2d 147, 154–55 (Iowa 2010)

(imposing six-month suspension for multiple ethical infractions involving

neglect and trust account violations); Wagner, 768 N.W.2d at 288–89

(imposing six-month suspension for neglect, trust account violations,

premature taking of probate fees, and failure to respond to board
                                     26

inquiries); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Plumb, 766 N.W.2d
626, 635 (Iowa 2009) (imposing eighteen-month suspension for trust

account violations in four separate matters); Moonen, 706 N.W.2d at 402

(imposing eighteen-month suspension for neglect of probate matters and

deliberately misleading or negligently failing to disclose information to

the court); D’Angelo I, 619 N.W.2d at 338–39 (imposing three-year

suspension for trust account violations, premature taking of probate

fees, and neglect).

      In light of the multiple violations, his incompetent representation,

his conflict of interest, his failure to properly communicate with his

clients, his total failure to maintain a trust account, his taking of fees

without accounting for his time, his misrepresentations to the court, his

failure to cooperate with the board, his unauthorized practice of law, the

harm he caused his clients, the period of time over which these violations

occurred, the mitigating factors, and the aggravating factors, we

conclude a suspension of two years is warranted in this case.
      V. Disposition.
      We have carefully considered the respondent’s current violations,

his prior history of ethical infractions, and his current fitness to practice

law and conclude the respondent’s license to practice law should be

suspended indefinitely with no possibility of reinstatement for two years

from the date of this decision. Prior to any application for reinstatement,

the respondent must provide this court with verification of his fitness to

practice law.     In addition, as a condition of reinstatement, the

respondent must satisfy the judgment in the Zimmerman matter and

return the fee in the Mangeno matter. See Hauser, 782 N.W.2d at 154–

55. Finally, he must do all acts necessary to reinstate his license for his
                                     27

failure to pay annual fees and/or file the reports as required by our

rules.
         This suspension applies to all facets of the practice of law.   See
Iowa Ct. R. 35.12.         Upon any application for reinstatement, the
respondent must establish that he has not practiced law during the
suspension period and that he has in all ways complied with the
requirements of Iowa Court Rule 35.13 and has provided the required
notification of clients as outlined in Iowa Court Rule 35.22. Prior to any
application for reinstatement, the respondent must provide the board
with an evaluation by a licensed health care professional verifying his
fitness to practice law. In addition, he must also submit documentation
to the board that he has refunded the fee to Mangeno and satisfied the
judgment in the Zimmerman matter. Costs are taxed to the respondent
pursuant to Iowa Court Rule 35.26.
         LICENSE SUSPENDED.
         All justices concur except Waterman, Mansfield, Zager, JJ., who
take no part.